DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 22 is objected to because of the following informalities:
Claim 22 recites “wherein the intervening wall” in line 1. For consistency purpose, it should be revised to be “wherein the at least one intervening wall”. 
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 8, 10-14, 17-19 and 21-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen (US 20140212841 A1) in view of Al-Shawi (US 20180153637 A1) and He (CN 104490483 A, See Machine Translated Version Labeled as “CN 104490483 A_Translated”). 
	Regarding Claim 1, Nguyen discloses a dental mouthpiece formed in a curve (Abstract, Fig. 1A), the dental mouthpiece comprising: 
a main body portion (Fig. 1B, label 110) at a central part of the curve (Fig. 1B) having a first end and a second end (See Annotated Figure A of Fig. 1A), the main body portion having an anterior wall inside the curve and a posterior wall outside the curve (See Annotated Figure B of Fig. 1E), the anterior wall and the posterior wall defining an interior space (Figure 1E wherein the space pointed by label 180 is the interior space defined by the anterior wall and posterior wall) corresponding to a distance between the anterior wall and the posterior wall (See Annotated Figure A of Fig. 1A and Fig 1A), 
a suction connector portion (120) connected to the first end (See Annotated Figure D of Fig. 1A), the connector portion connecting the interior space to a vacuum suction source (See Annotated Figure D of Fig. 1A; Par. [0042]); and 
a cheek retractor portion (130) connected to the second end (Fig. 7A-7B).

    PNG
    media_image1.png
    441
    417
    media_image1.png
    Greyscale

Nguyen discloses the presence of a sidewall (see figure above) that extends along the edge of both the anterior wall and posterior wall. This sidewall acts to define the suction conduits (holes shown in the shaded area of the figure above). However, Nguyen is silent to the sidewall being made from an at least one anterior intervening wall extending along an edge of the anterior wall partially across the distance towards the posterior wall, and at least one posterior intervening wall extending along an edge of the posterior wall partially across the distance towards the anterior wall, the at least one anterior intervening wall and the at least one posterior intervening wall each having alternating crests and troughs. Further, Nguyen is silent to at least one connector connecting the anterior wall to the posterior wall. 
Al-Shawi discloses a medical suction device (400, Fig. 4A) in the analogous art of suction devices and further discloses suction conduits (“flow channels”, [0096]) which are formed by two half-walls (401, 402) having mating projections (422). The mating projections (422) with interspaced flow channels form crest and trough shapes on the two mating half-walls (401, 402) that extend toward each other and abut each other to provide the flow channels within the device (Par. [0096] - [0097]; Fig. 4A-4C).
It would have been obvious to someone skilled in the art before the effective filing date to modify the single solid sidewall of Nguyen to be made from two abutting anterior and posterior sidewalls with complementary mating and abutting crests and troughs to form the flow channels as taught by Al-Shawi in order to use an alternative sidewall arrangement shown in the prior art which would yield predictable results of forming flow channels through a double walled suction device. 
He discloses a dental suction device in the same field of endeavor and further discloses at least one connector (Fig. 4, label 34) connecting the anterior wall (Fig. 4, label 31) to the posterior wall (Fig. 4, label 32) found in the main body (See Annotated Figure C of Fig. 1 of He) to stabilize the two walls into place. 
It would have been obvious to someone skilled in the art before the effective filing date to modify the dental mouthpiece of Nguyen and Al-Shawi to have at least one connector extending longitudinally along the main body as taught by He to aid in stabilization of the two walls into place during use. 

    PNG
    media_image2.png
    402
    562
    media_image2.png
    Greyscale

Annotated Figure A 

    PNG
    media_image3.png
    305
    471
    media_image3.png
    Greyscale

Annotated Figure B 

    PNG
    media_image4.png
    355
    550
    media_image4.png
    Greyscale

Annotated Figure C
	Regarding Claim 3, Nguyen, Al-Shawi, and He teaches the claimed dental mouthpiece of claim 1 and He teaches the at least one connector (Fig. 1 of He, label 34) includes at least one of a wall longitudinally in the main body portion (See Annotated Figure C of Fig. 1 of He) in the interior space or a pillar (See Fig. 4 of He where the interior space is encompassed by the connector). 
Regarding Claim 4, Nguyen and Al-Shawi teaches the claimed dental mouthpiece of claim 1 and Nguyen further discloses a bridge structure (180) that includes or more protrusions (disclosed as “wavelike” in[ 0040, Nguyen] and shown to have protrusions in Fig. 1E, Nguyen) protruding from the posterior wall within the interior space, wherein the protrusion includes spaced crests and troughs (Par. [0009], Par. [0040] of Nguyen). 
	Regarding Claim 5, Nguyen and Al-Shawi teaches the claimed dental mouthpiece of claim 4 and Nguyen discloses the protrusions vary in height and length (Fig. 1E, Nguyen shows the bridge structure 180 with protrusion including crest and troughs wherein the crest and troughs are shown to have varying height and length). 
	Regarding Claim 8, Nguyen and Al-Shawi teaches the claimed dental mouthpiece of claim 1 and based on the modified separate intervening walls as taught by Al-Shawi, Nguyen discloses at least one of the anterior intervening wall and the posterior intervening wall includes a plurality of portions of varying heights or sizes (See Annotated Figure D of Fig. 4 of Nguyen where the grey lines indicate the separation between the two intervening wall and the dotted arrows displays how the intervening wall presents varying heights). 

    PNG
    media_image5.png
    827
    616
    media_image5.png
    Greyscale

Annotated Figure D
	Regarding Claim 10, Nguyen and Al-Shawi teaches the claimed dental mouthpiece of claim 1 and Nguyen discloses the anterior intervening wall (See Annotated Figure D of Fig. 4 of Nguyen) and the posterior intervening wall (See Annotated Figure D of Fig. 4 of Nguyen) meet at a point where the suction connector (120) meets the main body portion (110) (Par. [0034]). 
	Regarding Claim 11, Nguyen and Al-Shawi teaches the claimed dental mouthpiece of claim 1 and Nguyen discloses the anterior intervening wall (See Annotated Figure D of Fig. 4 of Nguyen) and the posterior intervening wall (See Annotated Figure D of Fig. 4 of Nguyen) meet at a point the main body portion (110) meets the cheek retractor portion (130) (See Annotated Figure D of Fig. 4 of Nguyen; Par. [0034]).
	Regarding Claim 12, Nguyen and Al-Shawi teaches the claimed dental mouthpiece of claim 1 and Nguyen discloses a bite block integrated to the suction connector portion, wherein the bite block provides crush-resistance during biting by a patient (Claim 2 of Nguyen discloses the bite block, bite blocks are fully capable of preventing the crushing of the dental mouthpiece caused by the patient biting down). 
	Regarding Claim 13, Nguyen and Al-Shawi teaches the claimed dental mouthpiece of claim 1 and Nguyen discloses the main body, the suction connector portion, and the cheek retractor portion are formed by injection-molding as one piece (Abstract, Nguyen). 
	Regarding Claim 14, Nguyen and Al-Shawi teaches the claimed dental mouthpiece of claim 1 and Nguyen discloses a material that forms the main body, the suction connector portion, and the cheek retractor portion is flexible, translucent, high heat-resistant, autoclavable silicone-based material (Abstract, Nguyen). 
	Regarding Claim 15, Nguyen and Al-Shawi teaches the claimed dental mouthpiece of claim 1 and Nguyen discloses a stability bar (Fig. 6B of Nguyen, label 150) included with the posterior wall that protrudes from an interior surface of the posterior wall and along a longitudinal axis of the main body portion (Par. [0039]). 
	Regarding Claim 17, Nguyen and Al-Shawi teaches the claimed dental mouthpiece of claim 1 and Nguyen discloses the suction connector portion (120) comprises a cutout (230) corresponding to a protrusion on a vacuum adapter to provide an interlocking fit (Par. [0045], Nguyen).
	Regarding Claim 18, Nguyen and Al-Shawi teaches the claimed dental mouthpiece of claim 1 and Nguyen discloses the suction connector portion (120) connects to the vacuum suction source, wherein activation of the vacuum suction source provides suction of fluids from the interior space of the main body portion (Par. [0008]).
	Regarding Claim 19, Nguyen and Al-Shawi teaches the claimed dental mouthpiece of claim 18 and Nguyen discloses the activation of the vacuum suction source draws fluids from an exterior of the main body portion into the interior space of the main body portion (Par. [0008]).
	Regarding Claim 21, Nguyen discloses a dental mouthpiece (Abstract, Fig. 1A) comprising: 
a main body portion at a central part of the curve having a first end and a second end (See Annotated Figure A of Fig. 1A), the main body portion having an anterior wall inside the curve and a posterior wall outside the curve (See Annotated Figure A of Fig. 1E), the anterior wall and the posterior wall defining an interior space corresponding to a distance between the anterior wall and the posterior wall (See Annotated Figure A of Fig. 1A and Fig 1A), 
a neck extending from the second end of the main body, wherein a width of the neck is less than a width of the main body portion at the first end (See Annotated Figure E of Fig. 1A) 
a suction connector portion connected to the first end (See Annotated Figure C of Fig. 1A), the connector portion connecting the interior space to a vacuum suction source (See Annotated Figure C of Fig. 1A); and 
a cheek retractor portion connected to the second end (Fig. 7A-7B).
However, Nguyen is silent to at least one intervening wall extending at least partially across the distance and along an edge of the anterior wall or the posterior wall, wherein the at least one intervening wall has a plurality of alternating crests and troughs. Further, Nguyen is silent to at least one connector connecting the anterior wall to the posterior wall. 
Nguyen discloses the presence of a sidewall (see figure above) that extends along the edge of both the anterior wall and posterior wall. This sidewall acts to define the suction conduits (holes shown in the shaded area of the figure above). However, Nguyen is silent to the sidewall being made from an at least one anterior intervening wall extending along an edge of the anterior wall partially across the distance towards the posterior wall, and at least one posterior intervening wall extending along an edge of the posterior wall partially across the distance towards the anterior wall, the at least one anterior intervening wall and the at least one posterior intervening wall each having alternating crests and troughs. Further, Nguyen is silent to at least one connector connecting the anterior wall to the posterior wall. 
Al-Shawi discloses a medical suction device (400, Fig. 4A) in the analogous art of suction devices and further discloses suction conduits (“flow channels”, [0096]) which are formed by two half-walls (401, 402) having mating projections (422). The mating projections (422) with interspaced flow channels form crest and trough shapes on the two mating half-walls (401, 402) that extend toward each other and abut each other to provide the flow channels within the device (Par. [0096] - [0097]; Fig. 4A-4C).
It would have been obvious to someone skilled in the art before the effective filing date to modify the single solid sidewall of Nguyen to be made from two abutting anterior and posterior sidewalls with complementary mating and abutting crests and troughs to form the flow channels as taught by Al-Shawi in order to use an alternative sidewall arrangement shown in the prior art which would yield predictable results of forming flow channels through a double walled suction device. 
He discloses a dental suction device in the same field of endeavor and further discloses at least one connector (Fig. 4, label 34) connecting the anterior wall (Fig. 4, label 31) to the posterior wall (Fig. 4, label 32) found in the main body (See Annotated Figure C of Fig. 1 of He) to stabilize the two walls into place. 
It would have been obvious to someone skilled in the art before the effective filing date to modify the dental mouthpiece of Nguyen and Al-Shawi to have at least one connector extending longitudinally along the main body as taught by He to aid in stabilization of the two walls into place during use.   


    PNG
    media_image6.png
    473
    504
    media_image6.png
    Greyscale

Annotated Figure E 
Regarding Claim 22, Nguyen and Al-Shawi teaches the claimed dental mouthpiece of claim 21 and Nguyen discloses the at least one intervening wall includes a plurality of spaced portions (See Annotated Figure F of Fig. 4 of Nguyen wherein the holes separates the different portions indicative of the portions being spaced). 

    PNG
    media_image7.png
    812
    394
    media_image7.png
    Greyscale

Annotated Figure F
Regarding Claim 23, Nguyen and Al-Shawi teaches the claimed dental mouthpiece of claim 21 and Nguyen discloses a bite block integrated to the suction connector portion, wherein the bite block provides crush-resistance during biting by a patient (Claim 2 of Nguyen discloses a bite block, which is fully capable of preventing the crushing of the dental mouthpiece caused by the patient biting down). 
Regarding Claim 24, Nguyen and Al-Shawi teaches the claimed dental mouthpiece of claim 21 and Nguyen discloses the main body, the suction connector portion, and the cheek retractor portion are formed by injection-molding as one piece (Abstract, Nguyen). 
	Regarding Claim 25, Nguyen and Al-Shawi teaches the claimed dental mouthpiece of claim 21 and Nguyen discloses the suction connector portion (120) comprises a cutout (230) corresponding to a protrusion on a vacuum adapter to provide an interlocking fit (Par. [0045]).
Regarding Claim 26, Nguyen and Al-Shawi teaches the claimed dental mouthpiece of claim 21 and Nguyen discloses the suction connector portion (120) connects to the vacuum suction source, wherein activation of the vacuum suction source provides suction of fluids from the interior space of the main body portion (Par. [0008]).
	Regarding Claim 27, Nguyen and Al-Shawi teaches the claimed dental mouthpiece of claim 26 and Nguyen discloses the activation of the vacuum suction source draws fluids from an exterior of the main body portion into the interior space of the main body portion (Par. [0008]).
Response to Arguments
Applicant’s arguments, see page 7-9 of remarks, filed on 3/02/2022, with respect to the rejection(s) of claim(s) 1-20 under 102 and 103 are moot in view of new grounds of rejection necessitated by amendment.  
Allowable Subject Matter
Claims 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The best prior is found to be Nguyen (US 20140212841 A1) which discloses a curved dental mouthpiece with a main body, an anterior wall, a posterior wall, an intervening wall, a neck, a suction connector portion, and a cheek retractor portion. However, Nguyen is silent to the at least one connector includes a plurality of evenly spaced connectors along the stability bar.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOLLY T TO whose telephone number is (571)272-0719. The examiner can normally be reached Monday - Thursday 6:30 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on (571)270-5085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOLLY T. TO/Examiner, Art Unit 3772                                                                                                                                                                                                        
/JACQUELINE T JOHANAS/Supervisory Patent Examiner, Art Unit 3772